Case 19-08050-JMM         Doc 1       Filed 11/08/19 Entered 11/08/19 17:00:21          Desc Main
                                      Document     Page 1 of 4



Jason R. Naess
PARSONS, SMITH, STONE,
LOVELAND & SHIRLEY, LLP
137 West 13th Street
P.O. Box 910
Burley, Idaho 83318
(208) 878-8382
(208) 878-0146 – fax
jason@pmt.org
Idaho State Bar #8407
Attorneys for Gary L. Rainsdon, Trustee

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:
                                                        Case No. 17-40992-JMM
     HATHAWAY HOMES GOUP, LLC,
                         Debtors.                       Chapter 7

GARY L. RAINSDON, Chapter 7 Trustee,
                         Plaintiff,
v.
                                                        Adv. Proceeding No. ______________
CITY OF DRIGGS, a municipal corporation
of the State of Idaho,
                         Defendant.
                                          COMPLAINT

         COMES NOW, Gary L. Rainsdon, the chapter 7 trustee in Bankruptcy No. 17-40992-

JMM (“Plaintiff” or “Trustee”), by and through counsel, and hereby complains and alleges as

follows:

                                             PARTIES

         1.    Plaintiff is the duly appointed chapter 7 trustee pursuant to 11 U.S.C. § 701 et

seq., appointed in Bankruptcy Case No. 17-40992-JMM on March 15, 2018, and acting in that

capacity at all times since his appointment. See Bankr. No. 17-40992-JMM, Dkt. No. 201. Prior

to his appointment as the chapter 7 trustee, Trustee had served as the chapter 11 trustee in a pre-



COMPLAINT – Page 1
Case 19-08050-JMM          Doc 1    Filed 11/08/19 Entered 11/08/19 17:00:21               Desc Main
                                    Document     Page 2 of 4



conversion chapter 11 case. See id., Dkt. No. 104.

       2.      The City of Driggs (“Defendant”) is now, and was at all times material to this

action, a municipal corporation of the State of Idaho.

                                   JURISIDICTION AND VENUE

       3.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 1334 and 157 and pursuant to the Rules of this Court and the United States District Court for

the District of Idaho, in that this action arises in and relates to the bankruptcy case filed by

Hathaway Homes Group, LLC (“Debtor”) on November 10, 2017, as Bankruptcy Case No. 17-

40992-JMM (initially filed as 17-40992-JDP) in the Bankruptcy Court for the District of Idaho.

       4.      This proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (F),

(H) and/or (O). Trustee consents to entry of final orders or judgment by the bankruptcy judge as

to all matters and proceedings in the above-entitled case.

       5.      Venue is proper in this court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            COUNT I
                                   § 547 – Avoidable Preferences

       6.      Debtor filed a voluntary petition for chapter 11 bankruptcy relief on November

10, 2017.

       7.      Prior to filing for bankruptcy, Debtor made the following payments to Defendant:

                     Date of Payment                      Amount Paid
                     10/31/2017                           $6,843.00
                     Total                                $6,843.00

(the “Payment”)

       8.      At the time of the Payment, Defendant was a creditor of Debtor.

       9.      The Payment was made on account of an antecedent debt owed by Debtor before

the Payment to Defendant was made.



COMPLAINT – Page 2
Case 19-08050-JMM          Doc 1   Filed 11/08/19 Entered 11/08/19 17:00:21            Desc Main
                                   Document     Page 3 of 4



       10.     At the time Debtor made the Payment to Defendant, Debtor was insolvent.

       11.     The Payment was made within ninety (90) days before the date of the filing of

Debtor’s bankruptcy petition.

       12.     Defendant was an unsecured creditor of Debtor and received more as a result of

the Payment than it would have received if Debtor filed a chapter 7 case, the Payment had not

been made, and Defendant received payment of the debt owed by Debtor pursuant to the

provisions of the Bankruptcy Code.

       WHEREFORE, Plaintiff prays for Judgment against Defendant as follows:

       a.      On Count I, for avoidance of the preferential transfers made to Defendant and for

a Judgment in the amount of $6,843.00 against Defendant; and

       b.      That Plaintiff be awarded reasonable attorney’s fees in the sum of $3,000.00

should this action terminate as a default judgment, together with such other and additional sums

as the Court deems just and proper should the action be contested, pursuant to Idaho Code §§ 12-

120 and 12-121, and to the extent equity requires in order for the bankruptcy estate to be made

whole, plus court costs;

       c.      Prejudgment interest as allowed by law; and

       d.      For such other and further relief as the court may deem just and proper.

       DATED November 8, 2019.

                                             PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP


                                             Jason R. Naess
                                             Attorneys for Trustee, Gary L. Rainsdon




COMPLAINT – Page 3
Case 19-08050-JMM            Doc 1    Filed 11/08/19 Entered 11/08/19 17:00:21              Desc Main
                                      Document     Page 4 of 4



                                           VERIFICATION

STATE OF IDAHO          )
                        ) ss
County of _____________ )

           Gary Rainsdon, being first duly sworn on oath, deposes and says:

           That he is the Plaintiff in the above-entitled action; that he has read the contents of the

foregoing Complaint, and knows the contents thereof and the facts stated therein believes to

be true.



                                                 Gary L. Rainsdon


           Subscribed and sworn to before me, this          day of November, 2019.


                                                 Notary Public for Idaho
                                                 Residing at
                                                 My commission expires on




COMPLAINT – Page 4
